Case 1:21-cv-00376-ALC Document 39-13 Filed 08/13/21 Page 1 of 9




                    Exhibit 12
7/30/2021               Case 1:21-cv-00376-ALC Firearms
                                               Document for Sale -39-13     Filed
                                                                   Keel Mountain    08/13/21
                                                                                 Munitions, LLC Page 2 of 9
The Wayback Machine - https://web.archive.org/web/20200924180505/http://www.kmmunitions.com/jimenez.html



     Keel Mountain Munitions, LLC                                                             Like us on Facebook!
                                                                                                                     0   Search
                                                                                                                                        Iii
        Home

        Firearms for Sale

        Accessories

        Firearm Services

        Targets

        Ordering Information

        Links

        Queries

        Customer Comments
                                      ~ee1                 1VIouii~a.in.1VIu.n.i~ion.s,                                           LLC




                           JA      JIMENEZ ARMS. INC.
                                             A quality firearm at a reasonable price!
                                     ALL Jimenez Arms pistols come with TWO MAGAZINES
                            Jimenez Arms firearms are ﻿NOT APPROVED﻿﻿for sale to the following states:
                                      California        Hawaii        Maryland         Massachusetts          Minnesota



     Jimenez Arms is back!! The new company, JA Industries LLC, will start shipping firearms in the
     coming weeks, starting with the JA Nine and the JA 380. I have already placed orders for both.
       The Jimenez Arms inventory I have in stock will continue to be sold at the discounted prices
                       listed, new firearms from JA Industries will be full price.
                                JA Industries WILL honor the Jimenez Arms lifetime warranty.

    As you may have heard, Jimenez Arms was forced to file for bankruptcy following a frivolous lawsuit filed
    by Kansas City that, despite Federal Law protecting firearms manufacturers, it is being allowed to proceed.
    The result of this is there is currently no manufacturer support or warranty repairs available for Jimenez
    Arms pistols. I have emailed with a representative of the company and they do expect to reopen but it is
    unknown when or in what capacity.


    I have had several people ask what I am planning to do with my remaining inventory of Jimenez Arms
    pistols. I have decided to sell the on hand inventory at a discounted price after each pistol is test fired to
    verify function. All pistols will have at least 3 rounds fired with each magazine to ensure it is functioning
    properly.


https://web.archive.org/web/20200924180505/http://www.kmmunitions.com/jimenez.html                                                            1/8
7/30/2021              Case 1:21-cv-00376-ALC Firearms
                                              Document for Sale -39-13     Filed
                                                                  Keel Mountain    08/13/21
                                                                                Munitions, LLC Page 3 of 9
    ALL buyers will be required to sign a statement acknowledging they understand the situation, that there is
    no manufacturer warranty support, and all sales are final. There will be no credit/debit card sales for these
    firearms, cash or US Postal Service money order only. No other type of MO will be accepted.



                                                                                          jimenez_final_sale_doc_03.pdf
             Jimenez Arms final sale agreement,                                           Download File

            required for every buyer of remaining
                          inventory


                                       ALL prices listed reflect a discount for cash transactions,
                                                          add 4% for credit/debit cards.
                            Shipping on handguns will be a flat $25 each unless otherwise indicated.
                                        I will combine shipping on multiple purchases.


            jimenez_arms_ammo_rec_02.pdf
            Download File                               Jimenez Arms Recommended Ammunition List




                                                    Click on pictures for a larger image


     Examples of different finishes that may be available. Every finish may not be available for every
                         model, stock is subject to manufacturer's production.



              The original finishes are no longer manufactured and limited only to stock on hand.




                         Black                                             Duo Tone                                           Reverse Duo Tone




                                                                                                                          Duo Tone Polished Chrome
                         Satin                                          Polished Chrome




https://web.archive.org/web/20200924180505/http://www.kmmunitions.com/jimenez.html                                                                   2/8
7/30/2021               Case 1:21-cv-00376-ALC Firearms
                                               Document for Sale -39-13     Filed
                                                                   Keel Mountain    08/13/21
                                                                                 Munitions, LLC Page 4 of 9




             Cerakote Desert Sand/Sniper Green                   Cerakote NRA Blue/Graphite Black   Cerakote Graphite Black




                 Cerakote Midnight Bronze                             Cerakote Blue Titaniun        Cerakote Satin Aluminum




                   Cerakote Desert Sand                                                                 Cerakote Cobalt




https://web.archive.org/web/20200924180505/http://www.kmmunitions.com/jimenez.html                                            3/8
7/30/2021               Case 1:21-cv-00376-ALC Firearms
                                               Document for Sale -39-13     Filed
                                                                   Keel Mountain    08/13/21
                                                                                 Munitions, LLC Page 5 of 9




                 Cerakote Satin Aluminum                               Cerakote Graphite Black                                   Cerakote Burnt Bronze




                                                                                                                                                   t\c"l!a..-r s,.,..;
                                                                                                                                                   s,..,,t,, GP.cl!'"




                   Cerakote Sniper Green                                Cerakote Sniper Gray                               Cerakote Desert Sand/Sniper Green


    Jimenez Arms Cerekote Colors, availability limited by manufacturer production. All colors may not be
    available at any specific time. Pistols may be solid color or have different Frame/Slide colors.
     CC - Cerekote Cobalt                               CSP - ​Cerakote Sig Pink                                 ​ BP - Cerakote Bright Purple
                                                                                                                 C
    CBG - Cerekote Graphite Black                       CREB - Cerakote Robin's Egg Blue                         CCY - Cerakote Corvette Yellow
    ​CSA - Cerakote Satin Aluminum                      CNRAB - Cerakote NRA Blue                                CG - Cerakote Gold
     CDS - Cerakote Desert Sand                         CUR - Cerakote USMC Red                                  CWP - Cerakote Wild Purple
     CSG - Cerakote Sniper Green                        CBB - Cerakote Burnt Bronze                              CSG - Cerakote Sniper Grey
     CMB - Cerakote Midnight Bronze                     CBT - Cerakote Blue Titanium                             CHO - Cerakote Hunter Orange
                                                        ​CSGY - Cerakote Sniper Gray




                                                    Jimenez Arms JA-22, .22LR Semi Auto, Cerakote Finish
                                                    The Jimenez Arms .22 L.R. is considered the most enjoyable of the current Jimenez Arms lineup. This pistol
                                                    is designed to be not only visually appealing but a dream to shoot. As soon as you put a few downrange
                                                    you'll notice the J.A. .22 L.R. easy recoil. This is a wonderful feature for those just getting into the sport of
                                                    handgunning. This pistol is an excellent balance of looks, accuracy, comfort and price. Also, all Jimenez
                                                    Arms firearms include a cocked indicator which allows bystanders as well as the shooter to visually confirm
                                                    that the pistol is in its firing position.

                 Cerakote Sniper Green              Model: JA-.22LR
                                                    Height: 3.2 inches
                                                    Thickness: .875 inches
            JA-22 Pistols are
                                                    Weight: 13 Ounces
                 SOLD OUT                           Length: 5 inches
                                                    Barrel Length: 2.5 inches
                                                    Magazines: 2
    ALL SALES FINAL, READ
                                                    Capacity: 6-Rounds
    NOTICE AT TOP OF PAGE
                                                    http://jimenezarmsinc.com/22lr.htm




                                                   Jimenez Arms JA-25, .25 Semi Auto
                                                   The Jimenez Arms .25 cal is considered the most enjoyable of the current Jimenez Arms lineup. This pistol is
                                                   designed to be not only visually appealing but a dream to shoot. As soon as you put a few downrange you'll
                                                   notice the J.A. 25 easy recoil. This is a wonderful feature for those just getting into the sport of handgunning.
                                                   This pistol is an excellent balance of looks, accuracy, comfort and price. Also, all Jimenez Arms firearms
                                                   include a cocked indicator which allows the shooter to visually confirm that the pistol is in its firing position.


https://web.archive.org/web/20200924180505/http://www.kmmunitions.com/jimenez.html                                                                                       4/8
7/30/2021                 Case 1:21-cv-00376-ALC Firearms
                                                 Document for Sale -39-13     Filed
                                                                     Keel Mountain    08/13/21
                                                                                   Munitions, LLC Page 6 of 9
                                                   Model: JA-25
                                                   Height: 3.2 inches
                                                   Thickness: .875 inches
                                                   Weight: 13 Ounces
                                                   Length: 5 inches
                                                   Barrel Length: 2.5 inches
                                                   Magazines: 2
                                                   Capacity: 6+1
              JA 25 Ceralote Graphite Black
                                                   MSRP: $149

               JA-25 Pistols                       http://jimenezarmsinc.com/25cal.htm

                     $115.00
                                                   Cerakote finish on hand:
       ​ALL JA 25 pistols have                     Graphite Black
        been test fired and are
               ready for sale

    ALL SALES FINAL, READ
    NOTICE AT TOP OF PAGE


                                                   Jimenez Arms JA-32, .32 Semi Auto, 6+1
                                                   The Jimenez Arms J.A. .32 is quite possibly one of the simplest, easiest to use and most comfortable
                                                   compact .32's on the market today. Jimenez Arms includes such features as: a comfortable stance and an
                                                   extended finger rest located at the bottom of the magazine. Other manufacturers offer this feature only on
                                                   specialty clips at higher prices. Jimenez Arms, however, includes this feature at no extra cost. If you're in the
                                                   market for a compact .32 and price, accuracy and comfort is a factor- the Jimenez Arms J.A. 32 is your
                                                   solution.

                      JA 32 Black                  Model: JA-.32
                                                   Height: 3.75 inches
             OUT OF STOCK                          Thickness: .960 inches
                                                   Weight: 19 Ounces
                                                   Length: 5.3 inches
                                                   Barrel Length: 2.75 inches
                                                   Magazines: 2
                                                   Capacity: 6+1

                                                   MSRP: $159.00

                                                   http://jimenezarmsinc.com/32.htm


                                                   Finishes on hand:
                       JA 32 Satin
                                                   OUT OF STOCK


                                                    Jimenez Arms JA-380, .380 Semi Auto
                                                    The Jimenez Arms J.A. .380 is quite possibly one of the simplest, easiest to use and most comfortable
                                                    compact .380's on the market today. Jimenez Arms includes such features as: a comfortable stance and an
                                                    extended finger rest located at the bottom of the magazine. Other manufacturers offer this feature only on
                                                    specialty clips at higher prices. Jimenez Arms, however, includes this feature at no extra cost. If you're in the
                                                    market for a compact .380 and price, accuracy and comfort is a factor- the Jimenez Arms J.A. 380 is your
                                                    solution.

                                                    Model: JA-.380
                    JA 380 Duo Tone                 Height: 3.75 inches
                                                    Thickness: .960 inches
                                                    Weight: 19 Ounces
                                                    Length: 5.3 inches


https://web.archive.org/web/20200924180505/http://www.kmmunitions.com/jimenez.html                                                                                      5/8
7/30/2021                Case 1:21-cv-00376-ALC Firearms
                                                Document for Sale -39-13     Filed
                                                                    Keel Mountain    08/13/21
                                                                                  Munitions, LLC Page 7 of 9
                                                    Barrel Length: 2.75 inches
      ALL SALES FINAL, READ                         Capacity: 6+1

      NOTICE AT TOP OF PAGE                         http://jimenezarmsinc.com/380.htm


       ALL JA-380 pistols have                      Finishes on hand:
        been test fired and are                     OUT OF STOCK
            ready for sale


                                                     Jimenez Arms J.A. T-380, .380 Semi Auto
                                                     New from Jimenez Arms, the J.A. T-380, based on the JA NINE and J.A. LC380 but in a slimmer package.
                                                     Like the J.A. LC380, the J.A. T-380 has a easy to use massive screw adjustable rear sight which is
                                                     adjustable for windage and elevation. Other, higher priced, pistols do not offer this kind of flexibility. The
                                                     high visibility front sight is another great feature which adds to a highly effective sight pattern. These
                                                     features make this pistol uncommonly accurate and a delight at the range.

                                                     Model: J.A. T-380
                                                     Height: 4.5 inches
                                                     Thickness: Less than 1 inch
                  IN STOCK                           Weight: 25.7 Ounces
                                                     Length: 6.625 inches
                                                     Barrel Length: 4 inches
                                                     Magazines: 2
                                                     Capacity: 7+1


                                                     Finishes on hand:
                                                     Satin, Duo Tone, Reverse Duo Tone, $125.00​


                 Cerakote Blue Titanium



      ​ALL SALES FINAL, READ
      NOTICE AT TOP OF PAGE

      ​ALL JA T-380 pistols have
        been test fired and are
               ready for sale


                                                     Jimenez Arms JA LC380, .380 Semi Auto
                                                     The flagship feature of the Jimenez Arms LC380 is its easy to use massive screw adjustable rear sight
                                                     which is adjustable for windage and elevation. Other, higher priced, pistols do not offer this kind of flexibility.
                                                     The high visibility front sight is another great feature which adds to a highly effective sight pattern. These
                                                     features coupled with a last round slide hold open makes this pistol uncommonly accurate and a delight at
                                                     the range.

                                                     Model: J.A. LC380
                 Cerakote Graphite Black             Height: 4.75 inches
                                                     Thickness: 1.25 inches
                                                     Weight: 30 Ounces
              OUT OF STOCK                           Length: 6.625 inches
                                                     Barrel Length: 3.75 inches
      ​ LL SALES FINAL, READ
      A                                              Magazines: 2
                                                     Capacity: 12+1
      NOTICE AT TOP OF PAGE
                                                     MSRP: $214.00

                                                     http://jimenezarmsinc.com/lc380.htm


https://web.archive.org/web/20200924180505/http://www.kmmunitions.com/jimenez.html                                                                                         6/8
7/30/2021              Case 1:21-cv-00376-ALC Firearms
                                              Document for Sale -39-13     Filed
                                                                  Keel Mountain    08/13/21
                                                                                Munitions, LLC Page 8 of 9

     ​ALL JA LC380 pistols have                           Creakote finishes on hand:
            been test fired and are                       NONE
                ready for sale
                                                          Buyers from magazine restricted states will receive 10-round
                                                          magazines in place of the 12-round magazines that come with
                                                          the JA LC-380 if available.



                                                         Jimenez Arms JA NINE, 9MM Semi Auto
                                                         The flagship feature of the Jimenez Arms J.A. Nine is its easy to use massive screw adjustable rear sight
                                                         which is adjustable for windage and elevation. Other, higher priced, pistols do not offer this kind of flexibility.
                                                         The high visibility front sight is another great feature which adds to a highly effective sight pattern. These
                                                         features coupled with a last round slide hold open makes this pistol uncommonly accurate and a delight at
                                                         the range.

                                                         Model: JA Nine
                                                         Height: 4.75 inches
                                                         Thickness: 1.25 inches
                                                         Weight: 30 Ounces
                                                         Length: 6.625 inches
                                                         Barrel Length: 3.75 inches
                                                         Magazines: 2
                                                         Capacity: 12+1

                                                         MSRP: $214.00

                                                         http://jimenezarmsinc.com/janine.htm

    ALL SALES FINAL, READ                                Cerakote finishes on hand:
    NOTICE AT TOP OF PAGE                                OUT OF STOCK
      ​ALL JA Nine pistols have
         been test fired and are
             ready for sale

            Buyers from magazine restricted states will receive 10-round magazines in place of the 12-
                          round magazines that come with the JA Nine if available.




                                      All Content Copyright 2012-2020 Keel Mountain Munitions LLC.

                                                                                                      Create a free website with Weebly, http://www.weebly.com/link/Kldlzw

                                                  CompliAssure~
                                                  Secured
                                                       CLICK TO VERIFY>

                                             pow"red   by Apciria




https://web.archive.org/web/20200924180505/http://www.kmmunitions.com/jimenez.html                                                                                             7/8
7/30/2021                       Case 1:21-cv-00376-ALC Firearms
                                                       Document for Sale -39-13     Filed
                                                                           Keel Mountain    08/13/21
                                                                                         Munitions, LLC Page 9 of 9
            CompliAssure'"
            Secured
                 CLICK TO VERIFY >

       powier-ed by Ap-eria




https://web.archive.org/web/20200924180505/http://www.kmmunitions.com/jimenez.html                                    8/8
